                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                CASE NO. 5:20-CR-00304-M

  UNITED STATES OF AMERICA,

            Plaintiff,

  V.                                                                       ORDER

  ANDREW SAL VARANI GARCIA-
  SMITH,

            Defendant.



          This matter is before the court on Defendant's motion to seal. For good cause shown, the

motion is GRANTED. The proposed sealed sentencing memorandum at Docket Entry 48 is hereby

sealed.

          SO ORDERED this _ _      3_J__ day of _ _        ~_ l.l.._....._ •- - - - - - - - '   2021.




                                            QLL        L M~
                                            RICHARD E. MYERS II
                                                                                3
                                              CHIEF UNITED STATES DISTRICT JUDGE
